          Case 2:20-cv-00648-SU              Document 1   Filed 04/20/20   Page 1 of 42




Oliver J. H. Stiefel, OSB # 135436
(503) 227-2212 ½ oliver@crag.org
Meriel L. Darzen, OSB # 113645
(503) 525-2725 ½ meriel@crag.org
CRAG LAW CENTER
3141 E. Burnside St.
Portland, Oregon 97214
Fax: (503) 296-5454
        Attorneys for all Plaintiffs

Rory J. Isbell, OSB # 173780
(541) 647-2930 ½ rory@colw.org
CENTRAL OREGON LANDWATCH
2843 NW Lolo Dr., Ste. 200
Bend, Oregon 97703
        Attorney for Plaintiff Central Oregon LandWatch




                              UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PENDLETON DIVISION




 CENTRAL OREGON LANDWATCH, an                                               Case No. 2:20-cv-648
 Oregon non-profit corporation; and
 OREGON WILD, an Oregon non-profit
 corporation;                                             COMPLAINT FOR DECLARATORY
                                                               AND INJUNCTIVE RELIEF
                               Plaintiffs,
         v.                                                                    (5 U.S.C. § 706(2))
 JOHANNA KOVARIK, in her official
 capacity as Paulina District Ranger; A. SHANE                          (Environmental Matters –
 JEFFRIES, in his official capacity as Ochoco                 National Environmental Policy Act,
 National Forest Supervisor; and the UNITED                  National Forest Management Act, and
 STATES FOREST SERVICE, a federal                                   Administrative Procedure Act)
 agency of the United States Department of
 Agriculture,
                            Defendants.
             Case 2:20-cv-00648-SU        Document 1       Filed 04/20/20      Page 2 of 42




                                       NATURE OF ACTION

        1.       Plaintiffs Central Oregon LandWatch and Oregon Wild (“Plaintiffs”) bring this

challenge under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–706, to the final

administrative actions of Johanna Kovarik, A. Shane Jefferies, and the United States Forest Service

(collectively “Forest Service” or “Defendants”). In approving the Record of Decision (“ROD”) for

the Black Mountain Vegetation Management Project (“Black Mountain Project” or “Project”) on the

Ochoco National Forest (the “Forest”), Defendants acted arbitrarily, capriciously, and contrary to

the National Forest Management Act (“NFMA”), 16 U.S.C. §§ 1600–1614, and the National

Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321–4370h.

        2.       The ROD, based on the analysis in a Final Environmental Impact Statement

(“EIS”), authorizes management activities on approximately 16,000 acres of national forestland,

including logging, prescribed burning, and restoration. The ROD also authorizes over 200 miles of

roadwork activities. Plaintiffs do not challenge the majority of Project components, which primarily

seek to achieve more resilient dry forest conditions throughout a 34,013-acre Project Area.

        3.       However, the Project calls for management activities in riparian areas and other

sensitive habitats that pose significant threats to water quality and key habitats for many species

including Rocky Mountain elk and native fish. Plaintiffs attempted to resolve these issues by

participating extensively in the Project’s administrative process, including pre-decisional resolution

meetings in which Plaintiffs tried to work with the Forest Service to protect the most sensitive areas

on a unit-by-unit basis. Defendants largely rejected Plaintiffs’ proposals and moved forward with a

decision that is not supported by the record and contrary to NFMA and NEPA. Defendants plan to

begin implementing the Project in June, 2020.

        4.       In authorizing the Project, Defendants failed to (1) ensure the Project is consistent

with the Ochoco Land and Resource Management Plan (“Forest Plan”), as amended by the Inland

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—1                                     3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
             Case 2:20-cv-00648-SU          Document 1       Filed 04/20/20      Page 3 of 42




Native Fish Strategy (“INFISH”); and (2) take a hard look at the direct, indirect, and cumulative

impacts of the Project.

        5.       Plaintiffs respectfully request partial vacatur of the ROD and remand of the Final

EIS to the Forest Service for a full and fair analysis of the Project’s impact on water quality and

riparian areas, elk, and aquatic species.

        6.       Should they prevail, Plaintiffs will seek attorneys’ fees and costs pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412.

                                     JURISDICTION AND VENUE

        7.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims present a federal question. A present, actual, and justiciable controversy exists

between the parties. The requested relief for a declaratory judgment is proper under 28 U.S.C.

§ 2201, and the requested injunctive relief is proper under 28 U.S.C. § 2202.

        8.       Plaintiffs exhausted their administrative remedies by submitting scoping comments,

comments on the Draft EIS, and objections to the Final EIS and draft ROD. The challenged agency

action is subject to this Court’s review under 5 U.S.C. §§ 702, 704, and 706. Defendants have waived

sovereign immunity in this action pursuant to 5 U.S.C. § 702.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the Project area

is located within this judicial district. The Defendants maintain an office in this District. Plaintiffs

maintain offices in this District.

        10.      This case is properly filed in the Pendleton Division pursuant to Local Rule 3-2

because the Project Area is located in Crook and Wheeler Counties and the Project record is located

in Prineville in Crook County. A substantial part of the events or omissions giving rise to this claim

occurred and the property that is subject to this action is situated in the Pendleton Division.




                                                                                       Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—2                                       3141 E Burnside St.
                                                                                      Portland, OR 97214
                                                                                      Tel. (503) 227-2212
          Case 2:20-cv-00648-SU            Document 1        Filed 04/20/20      Page 4 of 42




                                                PARTIES

Plaintiffs

        11.     Plaintiff CENTRAL OREGON LANDWATCH (“LandWatch”) is a non-profit

organization based in Bend, Oregon, with over 200 members and thousands of supporters.

LandWatch’s mission is to achieve a responsible, balanced approach to planning for and conserving

Central Oregon’s land and water resources, while recognizing the needs of future generations.

LandWatch works to protect and conserve the region’s ecosystems and wildlife habitats, to foster

thriving, sustainable communities, and to spread the costs and benefits of growth equitably across

the community as a whole.

        12.     Plaintiff OREGON WILD is a non-profit organization with approximately 20,000

members and supporters throughout the State of Oregon and the Pacific Northwest. Oregon Wild is

headquartered in Portland, Oregon and maintains field offices in Bend, Eugene, and Enterprise,

Oregon. Oregon Wild’s mission is to protect and restore Oregon’s wildlands, wildlife, and waters as

an enduring legacy. Oregon Wild’s wilderness, old-growth forest, and clean rivers/watersheds

programs protect pristine drinking water, unparalleled recreation opportunities, and fish and wildlife

habitat across Oregon.

        13.     Plaintiffs’ members, supporters, and staff regularly visit and enjoy the Forest,

including the Project Area, and intend to do so again in the near future. The members, supporters,

and staff appreciate the aesthetics of the Forest, including its waters and wildlife, and use the area to

engage in recreational, scientific, and spiritual activities, such as hunting, hiking, camping, fishing,

photography, watershed research, and observing wildlife.

        14.     Plaintiffs have organizational interests in the proper and lawful management of the

Forest. Plaintiffs, and their members, supporters, and staff have participated extensively in relevant

administrative actions and have actively participated in the Project’s administrative process.

                                                                                        Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—3                                        3141 E Burnside St.
                                                                                       Portland, OR 97214
                                                                                       Tel. (503) 227-2212
           Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20      Page 5 of 42




        15.      Plaintiffs, and their members, supporters, their staff would sustain injury to aesthetic,

educational, recreational, spiritual, and scientific interests if the Project proceeds as authorized.

Plaintiffs, and their members, supporters, and staff have concrete plans to return to the area where

the Project is proposed. Unless this Court grants the requested relief, Plaintiffs, and their members,

supporters, their staff would be adversely and irreparably harmed by the Project.

Defendants

        16.      Defendant JOHANNA KOVARIK is the Paulina District Ranger for the Forest.

Ms. Kovarik is the Responsible Official for the Project, and she signed the ROD, constituting the

final administrative action. As Paulina District Ranger, Ms. Kovarik has the responsibility to ensure

that the Project is consistent with applicable laws and regulations. Plaintiffs bring this action against

Ms. Kovarik in her official capacity.

        17.      Defendant A. SHANE JEFFRIES is the Forest Supervisor of the Forest. Mr. Jeffries

is the Reviewing Officer for the Project who instructed Ms. Kovarik to proceed with approval of the

ROD. As Forest Supervisor, Mr. Jeffries has the responsibility to ensure that the Forest is managed

in accordance with applicable laws and regulations. Plaintiffs bring this action against Mr. Jeffries in

his official capacity.

        18.      Defendant the UNITED STATES FOREST SERVICE is an agency within the

United States Department of Agriculture entrusted with the management of our national forests.

The Forest Service is headquartered in Washington, D.C., and it has nine regions across the country.

The national forests of Oregon are in Region 6. All or a significant portion of the actions and

omissions alleged in this Complaint occurred in Region 6.




                                                                                       Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—4                                       3141 E Burnside St.
                                                                                      Portland, OR 97214
                                                                                      Tel. (503) 227-2212
          Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20      Page 6 of 42




                                     LEGAL BACKGROUND

National Forest Management Act

        19.     NFMA is the primary statute governing the administration of national forests.

NFMA and its implementing regulations establish a two-step process for forest planning and

management. 16 U.S.C. § 1604.

        20.     First, NFMA requires the Forest Service to develop and implement a land and

resource management plan (“forest plan”) for each unit of the National Forest System. 16 U.S.C.

§ 1604(a). Forest plans guide natural resource management activities by setting standards and

guidelines, management area goals and objectives, and monitoring requirements. Each forest plan

must “provide for diversity of plant and animal communities.” 16 U.S.C. § 1604(g)(3)(B).

        21.     In 1982, the Forest Service promulgated implementing regulations that interpret

NFMA’s “diversity requirement.” The Forest Plan at issue in this case was developed pursuant to

the 1982 planning regulations, and it has not been revised under another planning regulation. Under

the 1982 planning regulations, the Forest Service must manage fish and wildlife habitat “to maintain

viable populations of existing native * * * vertebrate species in the planning area.” 36 C.F.R.

§ 219.19 (2001). A “viable population” is one that has the estimated numbers and distribution of

reproductive individuals to ensure its continued existence is well distributed in the planning area. Id.

        22.     Second, once a forest plan is in place, the Forest Service develops project-level plans

for “specific, on-the-ground actions,” such as plans for timber harvest and recreation. 16 U.S.C.

§ 1604(i). Each site-specific project must be consistent with the governing forest plan. Id.

National Environmental Policy Act

        23.     NEPA is our nation’s “basic national charter for protection of the environment.”

40 C.F.R. § 1500.1(a). It requires federal agencies to take a “hard look” at the environmental

consequences of projects before taking action.

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—5                                     3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
          Case 2:20-cv-00648-SU          Document 1       Filed 04/20/20      Page 7 of 42




        24.     NEPA’s primary purposes are to ensure fully informed decisionmaking by the

agency and to provide for public participation in the environmental analysis and decisionmaking

process. 40 C.F.R. § 1500.1(b), (c).

        25.     To achieve these purposes, NEPA requires every federal agency to prepare an EIS

for “all major Federal actions significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C).

        26.     The Council on Environmental Quality (“CEQ”) promulgated regulations

implementing NEPA and elaborating on the requirements of an EIS. 42 U.S.C. § 4342 (establishing

CEQ); 40 C.F.R. §§ 1500–1508 (CEQ’s NEPA regulations).

        27.     An EIS shall “provide full and fair discussion of significant environmental impacts

and shall inform decisionmakers and the public of the reasonable alternatives which would avoid or

minimize adverse impacts or enhance the quality of the human environment.” 40 C.F.R. § 1502.1.

“Accurate scientific analysis, expert agency comments, and public scrutiny are essential to

implementing NEPA.” 40 C.F.R. § 1500.1(b).

        28.     In the EIS, the agency must “describe the environment of the area to be affected or

created by the alternatives under consideration.” 40 C.F.R. § 1502.15. This “baseline” is the means

by which to draw comparisons between action alternatives and their respective impact on the

environment.

        29.     The agency must disclose and consider all direct, indirect, and cumulative impacts of

a proposed action. 40 C.F.R. §§ 1502.16, 1508.25. Direct impacts are those that are caused by the

action and occur at the same time and place. 40 C.F.R. § 1508.8(a). Indirect impacts are also caused

by the action, but occur later in time or are farther removed in distance. 40 C.F.R. § 1508.8(b).

Cumulative impacts are the impacts of the proposed action, as well as impacts from other past,

present, and reasonably foreseeable future actions, both federal and non-federal. 40 C.F.R. § 1508.7.

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—6                                    3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
            Case 2:20-cv-00648-SU         Document 1       Filed 04/20/20       Page 8 of 42




Cumulative impacts can result from individually minor but collectively significant actions. 40 C.F.R.

§ 1508.7.

        30.     When an agency is evaluating reasonably foreseeable significant adverse effects and

there is incomplete or unavailable information, the agency must make clear that such information is

lacking. 40 C.F.R. § 1502.22. “If the information relevant to reasonably foreseeable significant

adverse impacts is essential to a reasoned choice among alternatives and the overall costs of

obtaining it are not exorbitant, the agency shall include the information in the [EIS].”

        31.     The NEPA documentation must provide the decisionmaker and the public with

adequate information, evidence, and analysis to fully assess the potential impacts of the proposed

action before decisions are made. 40 C.F.R. §§ 1500.1(b), 1508.9. NEPA requires an agency to

ensure the professional integrity, including the scientific integrity of an EIS. 40 C.F.R. § 1502.24.

        32.     NEPA seeks informed decisionmaking through public participation, and NEPA’s

public comment procedures are at the heart of the NEPA review process. Agencies must

“[e]ncourage and facilitate public involvement in decisions which affect the quality of the human

environment.” 40 C.F.R. § 1500.2(d). An agency must make available the EIS, comments received,

and any underlying documents. 40 C.F.R. § 1506.6(f). An agency must make relevant information

available to the larger audience so that it may play a role in both the decisionmaking process and the

implementation of the decision.

        33.     An agency must include in or attach to its EIS any documents “which substantiates

any analysis fundamental to the environmental impact statement.” 40 C.F.R. § 1502.18. An agency

may incorporate materials into an EIS by reference to cut down on bulk without impeding the

agency and public review of the action. The agency must cite and summarize the document, which

must be reasonably available for inspection to interested parties within the time allowed to

comment. 40 C.F.R. § 1502.21.

                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—7                                      3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
          Case 2:20-cv-00648-SU          Document 1        Filed 04/20/20      Page 9 of 42




        34.     An agency must prepare a concise public record of decision. 40 C.F.R. § 1505.2. In

the record of decision, the agency must identify all alternatives considered and specify the

“environmentally preferable alternative.” 40 C.F.R. § 1505.2(b). Additionally, the agency must

identify whether it has adopted all practicable means to avoid or minimize environmental harm from

the alternative selected, and if it has not, the agency must explain why not. 40 C.F.R. § 1505.2(c).

Administrative Procedure Act

        35.     The APA confers a right of judicial review on any person adversely affected by

agency action within the meaning of a relevant statute. 5 U.S.C. § 702. Agency action made

reviewable by statute and final agency action for which there is no other adequate remedy in court

are subject to judicial review. 5 U.S.C. § 704. Challenges brought under NEPA and NFMA are

reviewed under the APA.

        36.     Upon review under the APA, a court shall “hold unlawful and set aside agency

action * * * found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law * * *.” 5 U.S.C. § 706(2). Furthermore, when an agency has taken action without

observance of the procedure required by law, that action will be set aside. 5 U.S.C. § 706(2)(D).

                                   FACTUAL BACKGROUND

The Ochoco National Forest and Forest Plan

        37.     The Ochoco National Forest is located in the heart of Central Oregon. In the

language of the Paiute Indians, “Ochoco” means “Wind in the Willows.”

        38.     Spanning 845,498 acres, the Forest occupies a southwestern extension of the Blue

Mountain physiographic province, known as the Ochoco and Maury Mountains. Elevations range

from 2,200, feet to over 7,000 feet. The Forest is characterized by park-like stands of ponderosa

pine intermingled with mountain meadows often fringed with aspen. At higher elevations grow

mixed conifer stands made up of Douglas fir, ponderosa pine, white fir, and western larch.

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—8                                     3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20      Page 10 of 42




        39.     The Forest’s diversity of vegetation, climate, and geology provides habitat for a wide

array of fish and wildlife species; over 375 species of reptiles, amphibians, birds, mammals, and fish

are known or expected to occur on the Forest.

        40.     The Forest provides numerous opportunities for recreational pursuits including

hunting, fishing, hiking, and wildlife viewing. Expenditures from these recreational pursuits—

especially hunting—are an important staple of the local economies of Prineville, Mitchell, and other

surrounding communities.

        41.     Approved in 1989, the Forest Plan governs natural resources management and

establishes management Standards and Guidelines on the Forest. Although it was intended to be

revised on a ten-year cycle, or at least every 15 years, the Forest Plan has never been revised in its 30

years of existence.

        42.     The Forest Plan establishes 28 management areas on the Forest. A management area

is composed of lands with similar capabilities or characteristics, allocated to emphasize a particular

resource or mix of resources. “General Forest” and “Riparian” are management areas on the Forest.

        43.     The Forest Plan establishes goals, objectives, desired conditions, and Standards and

Guidelines to guide management activities on the Forest.

        44.     Standards and Guidelines state the constraints within which all practices are to be

carried out in implementing the Forest Plan. The Forest Plan contains management-area-specific

Standards and Guidelines. The Forest Plan also sets Forest-wide Standards and Guidelines that

apply to all areas of the Forest.

        Rocky Mountain Elk

        45.     The Forest Plan provides for the protection of Rocky Mountain elk and elk habitat.

        46.     The Forest Plan designates elk as a Management Indicator Species (“MIS”). MIS are

species selected because their response to management actions can be used as an indicator of

                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—9                                      3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU            Document 1        Filed 04/20/20       Page 11 of 42




responses of other species dependent upon similar habitat conditions. In other words, their well-

being can indicate the well-being of other species that use similar habitat.

        47.     Elk rely on many different habitat types for their survival, including calving grounds

to give birth, open foraging areas to find food, concealed security habitat to provide hiding cover,

and wallows to attract mates. Wallows are areas of low disturbance where bull (male) elk cover

themselves in mud, and their own urine and feces, to attract cow (female) elk during the fall of each

year.

        48.     To accommodate the variety of habitats needed for these life functions, elk require a

mosaic of forest maturity stages, including early, forage-producing stages, and mature stages that

provide cover. Contiguity of these habitat types is essential to elk survival and population viability.

        49.     Elk use of these habitats is linked to levels of human disturbance. Without the

habitat being relatively free of disturbance, elk use will be diminished or negated. Primary factors

that influence the quantity and quality of elk habitat are the amount of timber harvest, selection of

silvicultural systems, and the extent and use of the road system. Elk populations are limited by

habitat capability, which changes over time in response to vegetation manipulation and road density.

        50.     Forest Plan goals include providing, maintaining, and improving habitat to maintain

a viable elk population. The Forest Plan strives to provide sufficient forage, thermal cover, and

security habitats to maintain healthy elk populations.

        51.     The Forest Plan objective for elk is to manage habitat on the Forest to meet

population management targets set by the Oregon Department of Fish and Wildlife (“ODFW”).

The current population management target for elk on the Forest is 4,500, an objective that has not

been met since 2007. In 2017, the elk population was estimated to be 4,100.

        52.     Forest Plan Standards and Guidelines provide that the Forest Service must

determine if the use of an area by a MIS, like elk, is incidental or essential habitat. If it is determined

                                                                                        Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—10                                       3141 E Burnside St.
                                                                                       Portland, OR 97214
                                                                                       Tel. (503) 227-2212
         Case 2:20-cv-00648-SU             Document 1        Filed 04/20/20      Page 12 of 42




to be essential habitat, the Forest Plan directs the Forest Service to protect it from adverse

modification of conflicting activities, modification of activities, seasonal restriction of activities, or

avoiding the area.

        53.      The Forest Plan instructs the Forest Service to use a habitat capability model during

project planning to determine habitat effectiveness, as affected by quality and quantity of cover and

forage, and open road density. Within the “General Forest” management area, open road densities

are to be below 3 miles per square mile (“mi/mi2). Forest Plan Standards and Guidelines also

provide that roads must be at the lowest density which meets long-term resource needs.

        54.      Forest Plan Standards and Guidelines require the Forest Service to protect the

character of elk calving sites. The Forest Service must minimize disturbance from human activity

during calving season, approximately May 15 to June 30.

        55.      Forest Plan Standards and Guidelines require the Forest Service to protect wallows

during rutting season, September 1 to October 15. Standards and Guidelines also require the Forest

Service to recognize the sensitivity of wallows and the potential for management activities to

adversely affect these fragile areas that require special care. The Forest Plan directs the Forest

Service to plan accordingly to minimize effects on wallows.

        Riparian Areas and Water Quality

        56.      The Forest Plan provides for the protection of riparian areas and water quality.

        57.      Riparian areas on the Forest include approximately 20,240 acres along 815 miles of

streams. Riparian areas include water and land adjacent to water, where plants that are dependent on

a perpetual source of water occur. Riparian areas are among the most critical wildlife habitats on the

Forest, and fully functional riparian areas are essential for the maintenance of viable fish populations

on the Forest.




                                                                                        Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—11                                       3141 E Burnside St.
                                                                                       Portland, OR 97214
                                                                                       Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20      Page 13 of 42




        58.     Forest Plan goals include the maintenance or improvement of water quality and

compliance with water quality standards.

        59.     Forest Plan objectives include proper management of entire watersheds at all times,

with special attention given to riparian areas.

        60.     The Forest Plan desired future condition for riparian areas is that 90–95 percent of

the riparian areas on the Forest will be in “excellent condition” by the end of the fifth decade. The

Forest Plan is in its fourth decade.

        61.     Forest-wide Standards and Guidelines provide that existing temperatures in the

Crooked River, John Day River, and tributaries at or above 68°F will not be increased. Temperatures

at or below 66°F may not be increased more than 2°F.

        62.     Forest-wide Standards and Guidelines provide that stream channel cutbanks (steep

banks of a stream caused by excessive erosion) should not exceed an average of 20 percent for any

given stream drainage.

        63.     Forest-wide Standards and Guidelines regulate road construction and reconstruction

activities in riparian areas. Roads may not be constructed through the length of a riparian area.

Roads crossing a riparian area may not alter stream or groundwater flow characteristics to a degree

which will impact the riparian characteristics. Existing riparian communities both upstream and

downstream from stream crossings must be maintained.

        64.     Within the “Riparian” management area, Standards and Guidelines provide that the

Forest Service may not allow more than a 10 percent cumulative increase in stream turbidity. Short-

term deviations from this standard to accommodate emergency or other legitimate activities must

comply with state requirements for notification and approval.

        65.     Within the “Riparian” management area, Standards and Guidelines provide that

special attention is to be given to land and vegetation for approximately 100 feet from the edges of

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—12                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
         Case 2:20-cv-00648-SU          Document 1        Filed 04/20/20     Page 14 of 42




all perennial streams, lakes, and other bodies of water. No management practices causing detrimental

changes in water temperature or chemical composition, blockages of water courses, or deposits of

sediment which seriously and adversely affect water conditions or fish habitat shall be permitted

within these areas. Preferential consideration to riparian-dependent resources must be given over

other resources in cases of unresolvable conflicts. The presence of potential impacts to riparian areas

must be discussed in all project-level environmental documents.

       66.     Within the “Riparian” management area, Standards and Guidelines provide that

upper streambanks must be maintained in a stable condition along at least 80 percent of the length

of a stream.

       67.     Within the “Riparian” management area, Standards and Guidelines provide that 80

percent of each stream must be shaded. Where this cannot be attained, 100 percent of the potential

for shade must be retained.

       68.     The Forest Service adopted the Inland Native Fish Strategy (“INFISH”) in 1995,

which amends the forest plans of 22 forests throughout the inland west, including the Ochoco

Forest Plan.

       69.     INFISH is a strategy designed to reduce the risk of loss of inland native fish, like

Redband trout, and reduce the potential for negative impacts to aquatic habitat. Specifically, INFISH

requires the Forest Service to “maintain and restore” water quality to the degree necessary to

provide stable and productive riparian and aquatic habitats.

       70.     INFISH provides indicators of ecosystem health, called “Riparian Management

Objectives” (“RMOs”). RMOs are quantifiable measures of stream and streamside conditions that

define good fish habitat and serve as indicators against which attainment or progress toward

attainment of goals will be measured. INFISH sets RMOs for the following habitat features: (1) pool

frequency; (2) water temperature; (3) large woody debris; (4) bank stability; (5) lower bank angle; and

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—13                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20      Page 15 of 42




(6) width/depth ratio. Actions that reduce habitat quality, regardless of whether existing conditions

are better or worse than RMOs, are inconsistent with the purpose of INFISH.

        71.     RMOs are considered to be the best watershed-scale information available; the

Forest Service may modify RMOs only in two scenarios: (1) after completion of a watershed

analysis; or (2) in the absence of a watershed analysis, where watershed or stream-reach specific data

support the change.

        72.     INFISH establishes Riparian Habitat Conservation Areas (“RHCAs”). RHCAs are

portions of watersheds where riparian-dependent resources receive primary emphasis and where

management activities are subject to specific Standards and Guidelines. These areas include

traditional riparian corridors, wetlands, intermittent streams, springs and seeps, and other areas to

help maintain the integrity of the aquatic ecosystems. These areas help maintain the integrity of

aquatic ecosystems by (1) influencing the delivery of coarse sediment, organic matter, and woody

debris to streams, (2) providing root strength for channel stability, (3) shading the stream, and (4)

protecting water quality.

        73.     INFISH sets Standards and Guidelines for activities inside RHCAs. INFISH

Standards and Guidelines replace existing conflicting direction described in the 22 forest plans,

except where forest plan direction provides more protection for inland native fish habitat. In other

words, INFISH direction supersedes forest plan direction where the provisions conflict and

INFISH is more protective, and INFISH direction supplements forest plan direction where there is

no conflict.

        74.     INFISH Standard and Guideline TM-1 prohibits timber harvest in RHCAs except

for application of silvicultural practices to acquire desired vegetation characteristics where needed to

attain RMOs. Silvicultural practices must be applied in a manner that does not retard attainment of

RMOs and that avoids adverse effects on inland native fish.

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—14                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
           Case 2:20-cv-00648-SU        Document 1       Filed 04/20/20      Page 16 of 42




       75.     To “retard” means to slow the rate of recovery below the near natural rate of

recovery if no additional human-caused disturbance was placed on the system. “Adverse effects”

include short- or long-term direct or indirect management-related impacts of an individual or

cumulative nature, such as mortality, reduced growth, or other adverse physiological changes;

harassment of fish; physical disturbance of redds; reduced reproductive success; delayed or

premature migration; or other behavioral changes.

The Black Mountain Project: Overview

       76.     On December 16, 2019, Defendant Kovarik signed the final ROD for the Project.

The ROD authorizes implementation of “Alternative 2A.” This selected alternative authorizes the

Forest Service to implement management activities on approximately 15,763 acres in the Project

Area. Management activities are expected to occur over a time period of two to ten years.

       77.     Management activities include three logging prescriptions: commercial thinning,

noncommercial thinning, and hardwood enhancement. A total of 6,469 acres are proposed for

logging.

       78.     Commercial thinning would involve the selective logging of tree species (targeting

grand fir, Douglas-fir, and western juniper) 7 inches up to 20.9 inches diameter at breast height

(“DBH”). Felled trees would be removed from the stand and sold commercially. Alternative 2A calls

for commercial thinning of 4,980 acres in the Project Area, including 423 acres within RHCAs. 195

logging units are proposed for commercial thinning, yielding a total of 17.8 million board feet.

       79.     Following commercial thinning, all commercially harvested units would be

noncommercially thinned (4,980 acres). An additional 1,390 acres across 60 logging units are

proposed for noncommercial thinning only, meaning that they would not first be commercially

thinned. The noncommercial thinning prescription would be used to reduce the amount of small

trees (up to 9 inches DBH).

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—15                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
         Case 2:20-cv-00648-SU               Document 1    Filed 04/20/20     Page 17 of 42




        80.      Hardwood enhancement involves the removal of conifers encroaching into

hardwood communities, including stands of Quaking aspen, Black cottonwood, and mountain alder.

25 units encompassing 99 acres are specifically targeted for this prescription, and hardwood

enhancement also would occur in commercial and noncommercial units.

        81.      Management activities include fuels treatment across 15,112 acres. In the units

proposed for logging activities (6,469 acres) various fuel treatments would be used following

noncommercial thinning. In these units, the felled trees and branches (called the “thinning slash” or

“activity generated fuels”) would be subject to one of several fuel treatments, generally intended to

burn or pile the activity generated fuels.

        82.      The Project also calls for reducing “naturally generated fuels” across 8,643 acres of

the Project Area. 4,133 acres would be specifically targeted for prescribed burning. An additional

4,511 acres would be “conditional burn areas,” meaning they would not be targeted for ignition, but

fire would be allowed to enter from adjacent areas.

        83.      Management activities include 202.51 total miles of roadwork.

        84.      Roads that are part of the official transportation system on the Forest (“system

roads”) receive administrative designations regarding their “operational maintenance level” (“ML”),

which refers to the degree of maintenance required for a specific road and the level of service that

road provides.

        85.      ML 1 roads have been placed in storage for at least one year between intermittent

uses. These roads are labeled as “closed” on administrative maps. It is unlawful to drive on a road

labeled as “closed” on administrative maps.

        86.      On the ground, it can be difficult or impossible to determine whether a road is in

fact closed, as many administratively closed roads do not have physical closure signs, barriers, or




                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—16                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
           Case 2:20-cv-00648-SU          Document 1      Filed 04/20/20      Page 18 of 42




blockages to alert members of the public to the closure and prevent motorized use. Motorized use

of ML 1 roads occurs in the Project Area.

        87.     ML 2 roads are open for use by high clearance vehicles. ML 3, 4, and 5 roads are

available for use only by highway-legal vehicles.

        88.     The Project calls for 22.6 miles of new road construction for “temporary roads.”

Temporary roads are constructed to facilitate commercial thinning activities, and would be “open”

for commercial hauling during the life of the Project. Temporary road construction causes

unavoidable short-term adverse effects.

        89.     The Project calls for 23.66 miles of road reconstruction and 135.88 miles of road

maintenance to facilitate logging activities. This would require temporarily opening 30.9 miles of ML

1 roads.

        90.     The Project calls for 17.16 miles of road closure, that is, re-designating roads from

ML 2 to ML 1. As well, 2.97 miles of road would be decommissioned (1.41 miles of ML 2 roads and

1.56 miles of ML 1 roads). The distinction between closing and decommissioning a road is that a

closed road is intended to be used at some time in the future while a decommissioned road would

have no future transportation use.

        91.     The Project calls for a 0.24-mile segment of road to be opened, that is, re-designated

from ML 1 to ML 2. This change is proposed because while the road is currently administratively

closed (ML 1), it is heavily used by the public and any closure would be difficult to enforce.

        92.     Management activities also include restoration, including culvert replacement;

riparian protection fencing; and stream restoration. Culvert replacement is expected to cost

$600,000. Riparian protection fencing is expected to cost $58,700. Stream restoration, which

includes planting of hardwoods and removing riparian trees to place them in-channel to increase

amounts of large woody debris, is expected to cost $770,000.

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—17                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
            Case 2:20-cv-00648-SU         Document 1        Filed 04/20/20     Page 19 of 42




           93.    In total, restoration activities are expected to cost $3,695,010. Expected revenue

from commercial logging activities is $1,494,262, or 40% of the cost of restoration activities.

           94.    The Forest Service did not explain how it plans to pay for the remaining 60% of

restoration activities. Culvert replacement depends on the availability of funding. Riparian protection

fencing depends on the availability of funding. There is limited appropriated funding for restoration

activities.

           95.    The Forest Service has proposed restoration activities in the past for other projects

on the Forest. Restoration activities for past and ongoing projects have taken a decade or longer to

complete, if ever.

The Black Mountain Project: Impacts to Elk

           96.    Elk and elk habitat are present in the Project Area. Implementation of the Project is

likely to result in a negative trend in elk habitat conditions. The Project has the potential to adversely

affect elk and elk habitat, in three principal ways.

           Roads and Road Density

           97.    The presence of roads on the landscape fragments elk habitat, and the use of roads

by motorized vehicles, including off-road vehicles and log trucks, negatively impacts the movement

of elk. Roads directly impact elk by increasing vulnerability to harvest from legal and illegal hunting

and vehicle collisions. Another significant impact is the indirect impact caused by fragmentation of

habitat. Heavily roaded areas cause displacement and avoidance, shrinking the amount of available

habitat.

           98.    Elk use increases proportionally as distance from roads increases. Conversely,

increased road densities reduce habitat effectiveness as there are fewer undisturbed areas away from

roads. Motorized use in elk habitat leads to higher stress levels and increased energetic costs that

reduce productivity, and reduced local and regional populations.

                                                                                      Crag Law Center
 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—18                                    3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20       Page 20 of 42




        99.     For purposes of planning and evaluating the impacts of the Project, the Forest

Service stated that there are 192.62 miles of system roads in the Project Area. The table below shows

road mileage by Forest Service administrative designation, according to project planning documents:

                               Miles of Road by Maintenance Level

                 Operational Maintenance Level                                       Miles
                           ML 1 (Closed)                                              51.54
              ML 2 (High Clearance Vehicles Allowed)                                 119.80
             ML 3 (Passenger Car Allowed; Low Speed)                                  16.95
           ML 4 (Passenger Car Accepted; Moderate Speed)                                 0
           ML 5 (Passenger Car Encouraged; High Speed)                                 4.33

        100.    The Forest Service does not have an inventory of non-system routes (i.e., roads and

trails used by motorized vehicles that are not specified as ML 1–5 roads, including temporary roads

and trails used for past activities, and illegally created routes). These non-system routes cover an

unknown potion of the Project Area and are currently in various conditions.

        101.    The majority of the Project Area is located in the General Forest management area.

Within this management area, the Forest Plan sets an open road density standard of 3 mi/mi2.

        102.    The Project Area is 34,013 acres, or 53.14 square miles (there are 640 acres per

square mile). Accordingly, current road density of system roads (ML 1–5) in the Project Area is 3.62

mi/mi2 (192.62 ÷ 53.14). This road density does not include non-system roads in the Project Area.

        103.    The Forest Service states that the Project Area currently has an “open” road density

of 2.66 mi/mi2, which equals 141.35 miles of road (2.66*53.14). The Forest Service only included

ML 2–5 roads in its road density analysis.

        104.    The Forest Service states that the Project would reduce open road density by closing

17.16 miles of road and decommissioning of 2.97 miles of road. According to the Forest Service,

open road density would be reduced to 2.31 mi/mi2 as a result of Project activities. The Forest




                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—19                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
          Case 2:20-cv-00648-SU            Document 1        Filed 04/20/20      Page 21 of 42




Service has not provided a timetable for when road closure and decommissioning would occur.

Road decommissioning is contingent on funding.

        105.     The Forest Service did not account for temporary roads or re-opening of ML 1 roads

for Project activities in its road density analysis.

        106.     The Project calls for 23.9 miles of temporary roads. In addition, at least 30.91 miles

of current ML 1 roads (closed) would be opened. Adding this increased road mileage to the current

mileage of administratively open system roads yields a road density of 3.69 mi/mi2

((23.9+30.91+141.35) ÷ 53.14). Adding the increased mileage of temporary roads to the current total

mileage of system roads yields a road density of 4.07 mi/mi2 ((23.9+192.62) ÷ 53.14).

        107.     During implementation, which typically occurs over a 10-year period when timber

sales are active, log hauling activities would increase local traffic levels. Disturbance to elk is

expected to increase during this time.

        108.     The Forest Service did not assess any user-created trails, non-system roads, or other

unauthorized routes in its road density analysis.

        109.     When the Forest Plan was adopted in 1989, cross-country motorized travel—that is,

travel off of open motorized roads and designated routes—was lawful. After promulgation of the

Travel Management Rule in 2005 and issuance of the Travel Management Decision in 2011,

motorized travel is only allowed on roads and routes specifically marked as open.

        110.     “Unauthorized” motorized use, that is, use of administratively closed system roads

and/or user-created routes, still occurs on the Forest. Unauthorized motorized use occurs on ML 1

(that is, administratively closed) roads, temporary roads used for past activities that were not

properly closed or decommissioned, non-system roads, and other user-created trails that serve as an

extension of the Forest transportation system.



                                                                                        Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—20                                       3141 E Burnside St.
                                                                                       Portland, OR 97214
                                                                                       Tel. (503) 227-2212
         Case 2:20-cv-00648-SU             Document 1      Filed 04/20/20      Page 22 of 42




        111.    In prior project planning documents, the Forest Service estimated there are over 700

miles of unauthorized motorized routes in a project area that comprised approximately half of the

Forest (and which includes the Black Mountain Project Area). Off-highway vehicle (“OHV”) use on

the Forest and within the Project Area has increased in the last 10 years. ML 1 (closed) roads and

other unauthorized routes receive motorized use in the Project Area.

        112.    Elk can be affected by motorized use regardless of a road’s administrative

designation.

        113.    As a foreseeable consequence of motorized disturbance on public land, elk will move

to private lands with lower road densities. When road densities exceed certain thresholds, entire herd

ranges may be abandoned.

        Calving and Rutting Habitat

        114.    Low-disturbance or disturbance-free elk calving and wallow habitat is important to

ensure the reproductive viability of local elk populations. Elk are particularly vulnerable to

disturbance during reproductive and breeding periods, including from increased noise from

motorized vehicles and logging operations. Elk calving areas with low disturbance are needed for

birthing to ensure population recruitment. Cow elk select sites far from roads (>541–791 meters).

Likewise, bull elk required low-disturbance areas for wallows, where they cover themselves in mud

laced with their urine and feces (their perfume) to attract and breed with cow elk in the fall of the

year. Both life history functions (calving and reproduction) are essential to the health, productivity,

and vitality of an elk herd.

        115.    During project planning, the Forest Service did not identify where calving areas or

wallows are located in the Project Area.

        116.    Habitat suitable for calving areas is present in the Project Area. Calving and fawning

primarily occur in proximity to riparian areas that provide access to high quality forage, water, and

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—21                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20     Page 23 of 42




cover. Aspen stands and other riparian hardwoods such as willow are likely to be attractive areas for

calving and fawning. Management activities include fencing off aspen stands to restrict access by elk.

        117.    Habitat suitable for wallows are present in the Project Area. Wallows primarily occur

near water in proximity to riparian areas or where moist, soft ground can be found.

        118.    The Project includes logging units in riparian areas, where management activities will

be conducted during the calving and rutting seasons. Logging operations, including the use of heavy

machinery, and roadwork and motorized use of roads, create noise levels that disturb and displace

elk, inducing stress and increasing energetic costs.

        119.    The Forest Service acknowledged that calving areas and wallows are likely to occur in

riparian areas within the Project Area, but dismissed any obligation to inventory calving areas and

wallows on grounds that the location of these areas may change from year to year. In fact, elk

exhibit site fidelity and often return to the same areas each year.

        120.    Instead, the Forest Service relied on post-decisional surveys. Management activities

that begin during calving season (May 15 – June 30) would require surveys two-weeks prior to

determine if calving elk are present. If calving elk are present, project activities would be postponed

until completion of calving season. The Forest Service did not explain how it planned to locate

calving elk in surveys that begin prior to the calving season. There is no restriction on management

activities in calving habitat that begin before calving season.

        121.    Management activities that begin during the rutting season (September 1 – October

15) would require surveys prior to implementation to determine if any wallows are present. If

wallows are located, they would be flagged and no activities would be permitted within 0.25 miles of

the wallow during the rutting season. The Forest Service did not explain how it planned to locate

rutting elk in surveys that begin prior to the rutting season. There is no restriction on management

activities in wallows that begin before rutting season.

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—22                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
         Case 2:20-cv-00648-SU             Document 1        Filed 04/20/20       Page 24 of 42




        Habitat Effectiveness

        122.    Quantity and quality of cover and open road density are the main factors influencing

the effectiveness of elk habitat. It is unlikely that forage availability on the Forest is limiting elk

populations.

        123.    Management activities authorized by the Project would decrease habitat

effectiveness. Proposed management activities, including commercial thinning and road work and

use, would reduce canopy cover, decrease security habitat, and increase the potential for human

disturbance.

        124.    Elk avoid roaded areas in favor of areas with hiding cover. When disturbed by motor

vehicles, elk will leave an area that lacks sufficient security cover. Roads and other access points

lessen the amount of security habitat and increase the amount of land base subject to motorized

disturbance.

        125.    There are at least three ongoing and one future vegetation management projects with

effects that overlap the Project Area. These projects would result in decreased cover and increased

road densities in the short term. The Forest Service did not disclose the acreage of these projects,

the amount of cover that would be reduced, or road densities.

The Black Mountain Project: Impacts to Riparian Areas and Water Quality

        126.    Riparian areas are among the most critical wildlife habitats on the Forest, providing

habitat for over 80% of the native fish and wildlife species. While riparian areas comprise only

approximately two percent of the Forest, nearly all Forest management activities have direct or

indirect effects on riparian areas and water quality.

        127.    At the time of the Forest Plan’s adoption, in 1989, approximately 50 percent of the

total miles of streams on the Forest were in a degraded condition. The streams in poor condition

had seasonal problems with turbidity and/or temperature.

                                                                                         Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—23                                        3141 E Burnside St.
                                                                                        Portland, OR 97214
                                                                                        Tel. (503) 227-2212
           Case 2:20-cv-00648-SU        Document 1        Filed 04/20/20      Page 25 of 42




       128.    The Forest Plan desired future condition is that 90–95 percent of the riparian areas

on the Forest will be in “excellent condition” by the end of the fifth decade. Now in the Forest

Plan’s fourth decade, conditions have actually worsened. More than 50 percent of the total miles of

streams on the Forest are in a degraded condition.

       129.    The Project Area is within the Upper North Fork Crooked River watershed, which is

characterized as a high desert ecoregion. Rainfall averages 20 inches, with 70 percent of the

precipitation occurring between November and April.

       130.    The Project Area consists of three subwatersheds: Allen Creek, Porter Creek, and

Peterson Creek-North Fork Crooked River. Elevations range from 4,337 feet to 6,816 feet. Above

5,000 feet, a snowpack accumulates annually, with spring snowmelt being the primary contributor to

stream flow.

       131.    There are approximately 178 miles of streams in the Project Area. INFISH sets

RHCA boundaries for four different categories to protect streams and waterbodies from non-

channelized sediment inputs and other riparian functions. There are a total of 4,910.22 acres of

RHCAs in the Project Area, representing approximately 14% of the Project Area (4,910.22 ÷

34,013).

       132.    Category 1 consists of fish-bearing streams; the RHCA consists of the 300-foot slope

distance on either side of the stream (600 feet total). There are 30.6 miles of Category 1 streams in

the Project Area, comprising approximately 2,019 acres of RHCAs.

       133.    Category 2 consists of perennial (that is, permanently flowing), non-fish-bearing

streams; the RHCA consists of the 150-foot slope distance on either side of the stream (300 feet

total). There are 12.8 miles of Category 2 streams in the Project Area, comprising approximately 811

acres of RHCAs.



                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—24                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
         Case 2:20-cv-00648-SU          Document 1       Filed 04/20/20      Page 26 of 42




       134.    Category 3 consists of ponds, lakes, reservoirs, and wetlands greater than 1 acre; the

RHCA consists of the 150-foot slope distance from the waterbody. There are 560.13 acres of

Category 3 RHCAs in the Project Area.

       135.    Category 4 consists of seasonally flowing or intermittent streams, wetlands less than

1 acre, landslides, and landslide prone areas; the RHCA consists of the 50-foot slope distance from

the waterbody or area. There are a total of 134.2 miles of Category 4 streams in the Project Area,

comprising approximately 1,507.4 acres of RHCAs.

       136.    INFISH RHCA widths apply unless and until watershed analysis is completed to

provide an ecological basis for increasing or decreasing widths to achieve riparian management goals

and objectives. INFISH RHCA widths may be modified in the absence of watershed analysis only

where stream reach or site-specific data support the change. In all cases, the rationale supporting

RHCA widths and their effects must be documented.

       137.    The Forest Plan utilizes two primary water quality parameters: temperature (as it is

affected by shade) and sediment (both in transport as suspended sediment or turbidity, as well as

entrained in streambed gravels). The riparian prescriptions contained in Chapter 4 of the Forest Plan

contain water temperature standards and the amount of shade necessary to meet those standards,

and standards to reduce or prevent stream sedimentation. INFISH sets an RMO for water

temperature.

       138.    The INFISH RMOs for bank stability, lower bank angle, and width/depth ratio are

parameters for maintaining or restoring stream channel integrity, channel processes, and the

sediment regime under which the riparian and aquatic ecosystems developed.

       139.    Conditions within riparian areas in the Project Area are generally poor. Past

management activities including road building, logging, stream water diversion and impoundment,

grazing, and fire suppression have adversely impacted riparian areas over the last 150 years on the

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—25                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
           Case 2:20-cv-00648-SU         Document 1       Filed 04/20/20      Page 27 of 42




Forest. Streams and waterbodies in the Project Area suffer from poor water quality and degraded

habitat conditions, in terms of both temperature and sediment.

        Temperature and Shade

        140.    Removal of riparian shade can affect aquatic species by influencing water

temperature. The amount of shading in riparian areas determines the extent streams are warmed by

solar radiation. Stream shade is a key feature for maintaining low water temperatures.

        141.    Stream temperatures are also influenced by factors that influence the surface area of

the stream, such as a stream’s width/depth ratio (i.e., the quotient of an equation that divides a

stream’s width by its depth). The reduction of pool volume and widening of stream channels

increases stream temperatures.

        142.    In the Project Area, Forest Plan standards and INFISH standards for stream

temperature are often exceeded in the summer months. Major waterways within the Project Area are

on the Oregon state list of Clean Water Act Section 303(d) impaired waters due to elevated

temperatures. Stream temperatures are frequently above ranges considered suitable for persistence

of cool-water aquatic species including Redband trout and Columbia spotted frog.

        143.    Redband trout and Columbia spotted frog are designated as “Sensitive Species.”

Sensitive Species are plant or animal species which are vulnerable to habitat alteration and

recognized as needing special management to avoid placement on Federal or State lists.

        144.    The Forest Service did not provide any stream temperature data for Project Area

streams.

        145.    Most streams in the Project Area fail to meet the Forest Plan standard for shade. Out

of 134 shade measurements across the three Project Area subwatersheds, only 43 met or exceeded

the Forest Plan threshold for 80% shade. On account of this condition, summer water temperatures

reach unsafe temperatures for fish.

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—26                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
         Case 2:20-cv-00648-SU          Document 1       Filed 04/20/20      Page 28 of 42




       146.    In total, the Project calls for approximately 2,085 acres of management activities in

RHCAs along 85.16 miles of streams, including 423 acres of commercial logging. Canopy removal

from commercial and noncommercial logging can result in reduction of shade.

       147.    INFISH sets RHCA widths that are adequate to protect streams from non-

channelized sediment inputs that also should be sufficient to provide other riparian functions

including stream-shading. Widths are 300 feet, 150 feet, 150 feet, and 50 feet for Category I–IV

waterbodies, respectively.

       148.    Rather than applying RHCA widths, the Forest Service instead focused on a 70-foot

area on either side of Class I-III perennial streams which it labeled the “primary shade zone.” To

assess the impacts of the Project on water temperatures and stream shading from management

activities in riparian areas, the Forest Service only evaluated the impacts from management activities

within this so-called primary shade zone.

       149.    The Forest Service devised riparian management “prescriptions” (i.e., restrictions on

logging activities) only for the “lowland/inner RHCA” (generally corresponding to the 70-foot,

primary shade zone) of RHCAs. The Forest Service claimed there would be negligible adverse

impacts to riparian shade from the Project because logging activities only would occur within 70 feet

of Class I–III streams along a limited number of perennial stream miles.

       150.    Logging would occur without riparian management prescriptions in the

“upland/outer RHCA” (i.e., more than 70 feet from the stream). The Forest Service did not evaluate

the potential for shade reduction (and water temperature increases) from management activities

within RHCAs but outside of the “lower/inner RHCA” area (i.e., greater than 70 feet from Category

I–III waterbodies). The Forest Service did not evaluate the potential for shade reduction from

management activities along Category IV waterbodies at all.




                                                                                   Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—27                                  3141 E Burnside St.
                                                                                  Portland, OR 97214
                                                                                  Tel. (503) 227-2212
         Case 2:20-cv-00648-SU            Document 1        Filed 04/20/20       Page 29 of 42




        151.    INFISH sets RHCAs for all Category I–IV waterbodies, not just perennial streams.

Trees further than 70 feet from waterbodies can provide stream shading.

        152.    The Forest Service did not measure the Project’s impacts on stream temperature

from non-shade factors, such as increased width/depth ratios.

        153.    The Forest Service did not quantitatively assess the Project’s impacts on temperature.

Temperature is both a Forest Plan Standard and INFISH RMO.

        Sediment and Turbidity

        154.    Sediment is a natural feature of aquatic ecosystems and under natural conditions gets

transported through the system. Increased sediment above natural levels can cause aggradation—i.e.,

filling—of stream beds. Aggradation results where the supply of sediment is greater than the amount

of sediment the system is able to support. Aggradation leads to the filling of pools, which results in a

decline in pool frequency and volume and the widening of channels, which, in turn, enlarges

width/depth ratios. Reducing pool volume reduces hiding cover, and resting and feeding areas for

aquatic species. Aggradation of sediment smothers fish eggs and fry (juvenile fish), increases

mortality, and smothers insects, which reduces food for all life stages of fish. Fine sediment levels in

excess of 20 percent trigger severe consequences for aquatic organisms.

        155.    Increased sedimentation into streams increases turbidity. Turbidity (the “cloudiness”

of water) is the degree to which suspended material in the water impedes light penetration and is

expressed in terms of Nephlometric Turbidity Units (“NTUs”). Increased turbidity negatively

impacts aquatic species. Columbia spotted frogs and other aquatic biota depend on low turbidity

water for life history behaviors. Turbidity reduces growth of aquatic plants and interferes with the

ability of fish and other species to catch prey. Fine particles in turbid water can clog the gills of fish

like Redband trout; promote excessive algae growth; reduce dissolved oxygen; and impair visibility,

increasing feeding difficulties.

                                                                                       Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—28                                      3141 E Burnside St.
                                                                                      Portland, OR 97214
                                                                                      Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20      Page 30 of 42




        156.    Sediment can enter streams and waterbodies through both channelized and non-

channelized inputs. Logging activities, roads, and other activities such as livestock grazing, can be

significant sources of both channelized and non-channelized sediment inputs.

        157.    Riparian logging activities, grazing, and stream crossings—that is, where roads and

routes cross streams by fords or bridges, or where routes are constructed over streams by use of

culverts—can impact the stability of streambanks.

        158.    As a result of past logging, grazing, and roadwork, more than 50% of stream

channels in the Project Area are disconnected from their floodplain and have increased sediment

loads. Unstable banks are widespread, and more than 75% of channels have width/depth ratios

greater than expected under near-natural conditions. Most of the sediment load in the North Fork

Crooked River and tributaries comes from in-channel (channelized) inputs due to streambank

instability such as channel scour, bank sloughing, cutbanks, and headcuts.

        159.    Roads and logging activities also are major sources of non-channelized sediment

inputs. The hydrologically connected network of roads and trails used for past logging operations in

the Project Area act as extensions of the channel network, delivering large amounts of water and

sediment during times of runoff. Historically, roads in the Project Area were established in the

bottom of most drainages to facilitate the riparian logging operations that occurred annually on the

Forest. Roads along riparian areas continue to negatively impact ecological conditions by

accelerating runoff and contributing excess sedimentation over background conditions. Most stream

drainages on the Forest have a road immediately adjacent to the stream.

        160.    Riparian logging activities that cause ground disturbance within a certain proximity

to streams, such as skid trails (the routes where logs are dragged to landings) and landings (where

logs and equipment are placed and temporarily stored), contribute increased sedimentation because

heavy equipment and logs displace or compact soils, causing greater surface erosion during times of

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—29                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
         Case 2:20-cv-00648-SU            Document 1       Filed 04/20/20      Page 31 of 42




runoff. Soil displacement and compaction from past logging activities in the Project Area are

widespread.

        161.     On account of abnormal sediment delivery and degraded channel conditions, all

three subwatersheds in the Project Area are rated as being in “poor” condition.

        162.     The Project calls for ground disturbing activities in riparian areas, including timber

felling, roadwork, and log hauling, which will lead to increases in sediment delivery to streams and

waterbodies.

        163.     The Forest Service estimated the amount of sediment delivery from these activities

in terms of non-channelized sediment inputs. The Forest Service anticipates a short-term increase in

sediment delivery of more than 50% over background levels from non-channelized sediment inputs.

        164.     The Forest Service did not estimate the amount of sediment delivery in terms of

channelized sediment inputs. Project management activities including riparian logging activities and

construction and use of stream crossings will contribute to unstable streambank conditions. Erosion

from unstable banks leads to significant increases in fine sediments.

        165.     The Forest Service did not assess—quantitatively or qualitatively—the impact of the

Project on stream turbidity. The Forest Service dismissed the need to measure turbidity on grounds

that most of the measurable effects to aquatic life result from sediment instead of turbidity.

Turbidity affects aquatic biota in different ways than fine sediment deposition. Turbidity is a Forest

Plan Standard.

        166.     The Forest Service did not assess the Project’s impacts on lower bank angle. Lower

bank angle indicates a level of bank stability and important hiding cover for fish. Lower bank angle

is an INFISH RMO.




                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—30                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
           Case 2:20-cv-00648-SU         Document 1        Filed 04/20/20       Page 32 of 42




The Black Mountain Project: Administrative Process

          167.   On January 15, 2015, a Notice of Intent to prepare an EIS for the “Black Mountain

Vegetation and Fuels Management Project” was published in the Federal Register. A scoping letter

was sent to interested parties on January 13, 2015.

          168.   Plaintiffs timely submitted scoping comments.

          169.   Shortly thereafter, the Project was put on hold while Forest Service specialists

focused on completing analyses for two other vegetation management and fire projects within the

Forest.

          170.   On April 13, 2017, the Forest Service sent interested parties an updated scoping

letter and “package” of information including an updated description of the Project and maps.

          171.   Plaintiffs timely submitted scoping comments. Plaintiffs expressed their general

support for various aspects of the proposal, including some noncommercial thinning and restoration

activities, but requested that the Forest Service reduce the scale of commercial logging and

roadwork, and increase riparian restoration and road decommissioning.

          172.   On December 14, 2018, the Forest Service published a 45-day public comment

period for the Draft EIS in the Federal Register, and sent interested parties a letter informing them

of the availability of the Draft EIS on that same day.

          173.   On January 28, 2019, Plaintiffs timely submitted Draft EIS comments. Plaintiffs

commented, inter alia, on the Project’s significant impacts on water quality and riparian areas and elk.

Plaintiffs questioned the need and basis for industrial logging activities and roadwork in riparian

areas. Plaintiffs pointed out that the Forest Service has a long history of implementing vegetation

management projects, but that the condition of most streams in the Project Area has continued to

decline. Plaintiffs also expressed their support for the Forest Service’s decision to retain large trees

over 21 inches DBH.

                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—31                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20       Page 33 of 42




        174.    On January 31, 2019, after the comment deadline had passed, the Forest Service

extended the comment period for 31 days due to the lapse in federal funding and subsequent closure

of the Forest offices.

        175.    On February 28, 2019, Plaintiffs submitted supplemental Draft EIS comments

pursuant to the new extended deadline. Plaintiffs’ supplemental comments expressed additional

concerns about the Project’s impacts on riparian areas and water quality. Plaintiffs questioned the

Forest Service’s road density analysis that excluded ML 1 roads, where most of the ML 1 roads on

the Forest are not in fact closed and are driven by both Forest staff and the public. Plaintiffs also

flagged the inadequacy of the Draft EIS’s cumulative impacts analysis.

        176.    On July 19, 2019, the Forest Service sent a letter informing interested parties of the

opportunity to submit pre-decisional administrative objections on the draft ROD and Final EIS

during a 45-day period. The 603-page FEIS sets forth the Forest Service’s proposal for

approximately 16,000 acres of management activities within the Black Management Project Area and

analyzes three alternatives: Alternative 1, the no action alternative; Alternative 2, the proposed

action; and Alternative 3, the proposed action minus commercial thinning activities in RHCAs.

        177.    Plaintiffs timely submitted objections. Plaintiffs objected inter alia to the Forest

Service’s disclosure and analysis of impacts to water quality and riparian areas and elk. Plaintiffs

objected to the use of upland management treatments in riparian areas, and provided evidence

showing that previous projects employing the same techniques have failed to achieve desired

conditions. Plaintiffs objected to commercial logging activities within RHCAs.

        178.    Along with their objections, Plaintiffs submitted expert reports from Amy Stuart, a

retired ODFW fisheries biologist; Mike Gerdes, a retired Forest Service and ODFW wildlife

biologist; and Jonathan Rhodes, a hydrologist with over thirty years of experience as an expert

consultant.

                                                                                       Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—32                                      3141 E Burnside St.
                                                                                      Portland, OR 97214
                                                                                      Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20      Page 34 of 42




        179.    The Forest Service hosted an “objection resolution meeting” on September 30, 2019,

which was attended by representatives from Plaintiffs.

        180.    The Forest Service and Plaintiffs held a follow-up meeting and exchanged

correspondence in an effort to resolve objections over the Project. On October 15, 2019, Plaintiffs

sent the Forest Service a letter proposing modifications to Project components and analysis.

Proposed modifications to Project components suggested by Plaintiffs included protection of

riparian areas by reducing management activities in RHCAs, and conducting inventories for elk

calving areas and wallows. Proposed modifications to Project analysis suggested by Plaintiffs

included full disclosure and analysis of Project Area road densities. Plaintiffs identified Project

modifications to Project components on a unit-by-unit basis. Plaintiffs met with Forest Service

representatives on October 15, 2019, during which the parties discussed Plaintiffs’ proposal.

        181.    On November 5, 2019, Defendant Kovarik sent a letter to Plaintiffs. The letter

purported to (1) offer clarifications of some of the issues and concerns raised in the objection

resolution meetings, and (2) offer modifications to the proposed selected alternative. Specifically, the

Forest Service proposed dropping from the Project management activities in approximately 85 acres

(out of approximately 16,000). Defendant Kovarik stated: “If the information in this letter and the

modifications to the proposed decision address your objection issues, please let us know if you’re

willing to drop your objection.”

        182.    On November 17, 2019, Plaintiffs responded with a counter-proposal, stating that if

accepted, Plaintiffs would not further challenge the Project. In particular, Plaintiffs proposed a

modest reduction in management activities in certain RHCAs, inventories for elk calving areas and

wallows that occur at biologically relevant periods, and a full and fair analysis of road density that

accounts for impacts to elk.




                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—33                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU            Document 1        Filed 04/20/20      Page 35 of 42




        183.    On November 18, 2019, Defendant Jefferies provided to Plaintiffs the Forest

Service’s objection responses. Defendant Jeffries reiterated the changes and clarifications proposed

in the November 5, 2019 letter and stated that no further changes or clarifications were merited.

        184.    On December 16, 2019, Defendant Kovarik signed the final ROD for the Project.

Defendant Kovarik acknowledged that no resolution was reached during the pre-decisional

objection resolution process. Prior to signing the ROD, the Forest Service never responded to

Plaintiffs’ counter-proposal.

        185.    The Forest Service’s issuance of the final ROD constitutes a final agency action

subject to judicial review pursuant to the APA, 5 U.S.C. § 706(2).

                                   FIRST CLAIM FOR RELIEF:
                                   (NFMA and APA Compliance)

        186.    Plaintiffs re-allege and incorporate all preceding paragraphs into each count below.

Count One:      Violations of Forest Plan Standards and Guidelines Protecting Rocky
                Mountain Elk, a Management Indicator Species

        187.    To comply with NFMA and its implementing regulations, the Forest Service had a

duty to demonstrate that the Project is consistent with the Standards and Guidelines of the Forest

Plan. 16 U.S.C. § 1604(i). The Forest Plan contains Standards and Guidelines applicable to elk and

elk habitat, including, but not limited to: (1) road density standards, and (2) restrictions on activities

that would impact elk calving areas and wallows.

        188.    The Forest Service failed to comply with Forest Plan road density standards. For

example, the Forest Service failed to incorporate all functionally open roads into its analysis of road

density and habitat impacts, failed to account for roads used during project implementation, and

failed to offer a rational explanation for its conclusion that road density standards would not be

exceeded.




                                                                                       Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—34                                      3141 E Burnside St.
                                                                                      Portland, OR 97214
                                                                                      Tel. (503) 227-2212
         Case 2:20-cv-00648-SU             Document 1      Filed 04/20/20      Page 36 of 42




        189.    The Forest Service failed to comply with Forest Plan standards protecting elk special

habitats. For example, the Forest Service failed to disclose or consider the location of elk calving

areas and wallows in the Project Area, substituted vague monitoring prescriptions for collection of

key baseline data, failed to consider important aspects of the problem about the efficacy of

monitoring, and failed to articulate a rational explanation as to how disturbance would be minimized

during the critical life cycle time periods.

        190.    The Forest Service failed to articulate a rational connection between the facts found

and the decision made, failed to consider important aspects of the problem, offered explanations

that run counter to the available evidence, and failed to observe the procedures required by law.

        191.    By failing to demonstrate that the Project is consistent with Standards and

Guidelines for protection of elk, the Forest Service’s approval of the Project is arbitrary, capricious,

an abuse of discretion, not in accordance with law, and without observance of procedure required by

NMFA and its implementing regulations, in violation of 5 U.S.C. § 706(2).

Count Two: Violations of INFISH and Forest Plan Standards and Guidelines Protecting
           Riparian Areas and Water Quality

        192.    To comply with NFMA and its implementing regulations, the Forest Service had a

duty to demonstrate that the Project is consistent with the Standards and Guidelines of the Forest

Plan, as amended by INFISH. 16 U.S.C. § 1604(i). INFISH sets forth Standards and Guidelines that

prohibit or restrict land management activities in RHCAs that would retard or prevent attainment of

RMOs or adversely affect inland native fish. Forest Plan Standards and Guidelines require the Forest

Service to prioritize protections for riparian areas and ensure that temperature and sediment

standards are not exceeded.

        193.    The Forest Service failed to comply with INFISH Standards and Guidelines,

including TM-1, which prohibits timber harvest in RHCAs unless where needed to attain RMOs.

For example, the Forest Service modified RHCA widths without conducting watershed analysis or
                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—35                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1        Filed 04/20/20       Page 37 of 42




collecting stream-reach specific data to support the change. The Forest Service failed to explain why

application of upland forest prescriptions to RHCAs are needed to attain RMOs, and why

application of upland forest prescriptions within RHCAs would not retard or prevent attainment of

RMOs or adversely affect inland native fish. The Forest Service failed to assess the Project’s impacts

on the lower bank angle RMO.

        194.    The Forest Service failed to comply with Forest Plan Standards and Guidelines for

temperature and sediment (including shade and turbidity), and riparian roads. For example, the

Forest Service addressed the potential for shade reduction from only a subset of management

activities. The Forest Service authorized shade reduction at locations with less than 80% shade. The

Forest Service did not quantitatively measure temperature increases. The Forest Service used an

arbitrary surrogate for assessing turbidity. The Forest Service did not measure or evaluate impacts

from stream crossings.

        195.    The Forest Service failed to articulate a rational connection between the facts found

and the decision made, failed to consider important aspects of the problem, offered explanations

that run counter to the available evidence, and failed to observe the procedures required by law.

        196.    Because it failed to demonstrate that the Project is consistent with the Standards and

Guidelines of the Forest Plan, as amended by INFISH, for protection of riparian areas and water

quality, the Forest Service’s approval of the Project is arbitrary, capricious, an abuse of discretion,

not in accordance with law, and without observance of procedure required by NMFA and its

implementing regulations, in violation of 5 U.S.C. § 706(2).

                                 SECOND CLAIM FOR RELIEF
                                  (NEPA and APA Compliance)

        197.    Plaintiffs re-allege and incorporate all preceding paragraphs into each count below.




                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—36                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU           Document 1          Filed 04/20/20    Page 38 of 42




Count One:      The Forest Service Failed to Adequately Disclose and Consider Direct and
                Indirect Impacts to Elk.

        198.    An agency must consider the direct and indirect impacts of a proposed action.

40 C.F.R. §§ 1502.16, 1508.8.

        199.    The Forest Service failed to consider important aspects of the problem, misapplied

or ignored the best available science, and diluted its presentation of the Project’s direct and indirect

impacts on elk. For example, the Forest Service relied on an arbitrary and incomplete baseline for

assessing the impacts of the Project on elk. The Forest Service failed to account for all roads

receiving motorized use in its road density analysis. The Forest Service did not disclose impacts to

elk and elk habitat over the short- and medium-term. The Forest Service did not disclose or consider

the timing or efficacy of proposed restoration activities.

        200.    The Forest Service failed to articulate a rational connection between the facts found

and the decision made, failed to consider important aspects of the problem, offered explanations

that run counter to the available evidence, and failed to observe the procedures required by law.

        201.    The Forest Service’s failure to adequately consider the Project’s direct and indirect

impacts on elk is arbitrary, capricious, an abuse of discretion, not in accordance with, and without

observance of procedure required by NEPA, in violation of 5 U.S.C. § 706(2).

Count Two: The Forest Service Failed to Adequately Disclose and Consider Direct and
           Indirect Impacts to Riparian Areas and Water Quality.

        202.    An agency must consider the direct and indirect impacts of a proposed action.

40 C.F.R. §§ 1502.16, 1508.8.

        203.    The Forest Service failed to consider important aspects of the problem, misapplied

or ignored the best available science, and attempted to dilute the Project’s direct and indirect impacts

on riparian areas and water quality. For example, the Forest Service did not provide any scientific

support for using a 70-foot “primary shade zone.” The Forest Service did not assess, quantitatively

                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—37                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
            Case 2:20-cv-00648-SU        Document 1        Filed 04/20/20      Page 39 of 42




or qualitatively, the impacts to water quality from stream crossings. The Forest Service never

explained why fine sediment deposition is an appropriate surrogate for turbidity. The Forest Service

never explained how it could properly assess compliance with quantitative temperature standards

without any data on stream temperatures. The Forest Service did not disclose or consider the timing

or efficacy of proposed restoration activities.

        204.    The Forest Service failed to articulate a rational connection between the facts found

and the decision made, failed to consider important aspects of the problem, offered explanations

that run counter to the available evidence, and failed to observe the procedures required by law.

        205.    The Forest Service’s failure to adequately consider the Project’s direct and indirect

impacts on water quality and riparian areas is arbitrary, capricious, an abuse of discretion, not in

accordance with, and without observance of procedure required by NEPA, in violation of 5 U.S.C.

§ 706(2).

                                  THIRD CLAIM FOR RELIEF
                                  (NEPA and APA Compliance)

        206.    Plaintiffs re-allege and incorporate all preceding paragraphs into each count below.

Count One:      The Forest Service Failed to Adequately Disclose and Consider Cumulative
                Impacts.

        207.    An agency must consider the cumulative impacts of a proposed action, including

impacts from other past, ongoing, and reasonably foreseeable future actions. 40 C.F.R. § 1508.7,

1508.25.

        208.    Cumulative impacts are the sum total of individually minor but collectively

significant actions taking place over a period of time.

        209.    The Forest Service failed to adequately analyze the cumulative impacts of the Project

on elk when combined with the impacts from past, ongoing, and future actions. For example, the

Forest Service did not provide any quantified or detailed information about ongoing and reasonably

                                                                                      Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—38                                     3141 E Burnside St.
                                                                                     Portland, OR 97214
                                                                                     Tel. (503) 227-2212
         Case 2:20-cv-00648-SU               Document 1   Filed 04/20/20      Page 40 of 42




foreseeable projects with effects that overlap with the Black Mountain Project in space and time.

The Final EIS merely lists three ongoing and one future vegetation management projects but does

not provide any detail regarding the location of those projects or their acreage, the amount of cover

reduction, or increase in road density. The FEIS merely states that the past, present, and reasonably

foreseeable future projects have been “considered.” The Forest Service failed to provide an analysis

of the combined or synergistic impacts of these projects and the Project on elk.

        210.    The Forest Service failed to adequately analyze the cumulative impacts of the Project

on riparian areas and water quality. For example, the Forest Service did not provide any information

about the effects of the existing roads in riparian areas on stream temperature and turbidity. The

Forest Service exaggerated the benefits of past, present, and reasonably foreseeable future actions in

the Project Area, including grazing plans, but failed to provide any quantitative or detailed

information. The Forest Service failed to evaluate the impacts of the Project, combined with the

impacts from past, present, and reasonably foreseeable future projects at a biologically relevant

timescale for aquatic species, despite admitting that the timing of the effects from the Project will be

in the range of decades.

        211.    The Forest Service failed to articulate a rational connection between the facts found

and the decision made, failed to consider important aspects of the problem, offered explanations

that run counter to the available evidence, and failed to observe the procedures required by law.

        212.    The Forest Service’s failure to adequately consider cumulative impacts is arbitrary,

capricious, an abuse of discretion, not in accordance with, and without observance of procedure

required by NEPA, in violation of 5 U.S.C. § 706(2).

                                       PRAYERS FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and issue the following relief:

                                                                                     Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—39                                    3141 E Burnside St.
                                                                                    Portland, OR 97214
                                                                                    Tel. (503) 227-2212
            Case 2:20-cv-00648-SU       Document 1        Filed 04/20/20     Page 41 of 42




           A.   Declare the Forest Service has violated the National Forest Management Act and its

implementing regulations by authorizing a project that is inconsistent with the governing forest plan;

           B.   Declare the Forest Service has violated the National Environmental Policy Act and

its implementing regulations by issuing the Final EIS and ROD without satisfying its legal

obligations to take a hard look at the direct, indirect, and cumulative impacts of the Black Mountain

Project;

           C.   Declare the Forest Service’s issuance of the Final EIS and ROD is arbitrary,

capricious, an abuse of discretion, not in accordance with, and/or without observance of procedure

required by law under the APA, 5 U.S.C. § 706(2)(A), (D);

           D.   Partially vacate the Black Mountain Project ROD and remand the Final EIS to the

Forest Service for additional consideration;

           E.   Issue preliminary and permanent injunctive relief prohibiting the Forest Service from

authorizing implementation of the Black Mountain Project until such time as the Forest Service can

demonstrate compliance with the requirements of the National Forest Management Act, the

National Environmental Policy Act, and the Administrative Procedure Act;

           F.   Award Plaintiffs their reasonable fees, costs, expenses and disbursements, including

reasonable attorneys’ fees associated with this litigation pursuant to the Equal Access to Justice Act

or other applicable statutes; and

           G.   Grant such additional relief as the Court deems just and proper.

///



///



///

                                                                                    Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—40                                   3141 E Burnside St.
                                                                                   Portland, OR 97214
                                                                                   Tel. (503) 227-2212
        Case 2:20-cv-00648-SU           Document 1       Filed 04/20/20   Page 42 of 42




DATED this 20th day of April, 2020.

              Respectfully submitted,

              s/ Oliver J. H. Stiefel
              Oliver J. H. Stiefel, OSB # 135436
              (503) 227-2212 ½ oliver@crag.org
              Meriel L. Darzen, OSB # 113645
              (503) 525-2725 ½ meriel@crag.org
              CRAG LAW CENTER
              3141 E. Burnside St.
              Portland, Oregon 97214
              Fax: (503) 296-5454
                      Attorneys for all Plaintiffs

              Rory J. Isbell, OSB # 173780
              (541) 647-2930 ½ rory@colw.org
              CENTRAL OREGON LANDWATCH
              2843 NW Lolo Dr., Ste. 200
              Bend, Oregon 97703
                      Attorney for Plaintiff Central Oregon LandWatch




                                                                               Crag Law Center
COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF—41                              3141 E Burnside St.
                                                                              Portland, OR 97214
                                                                              Tel. (503) 227-2212
